Case 2:19-cv-00336-JRG Document 218 Filed 01/12/21 Page 1 of 4 PageID #: 14011




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS,
L.P.,

                Plaintiff,

                v.                                        Civil Action No. 2:19-cv-00336-JRG

SPRINT CORPORATION, SPRINT                                JURY TRIAL DEMANDED
COMMUNICATIONS CO., L.P., SPRINT
SOLUTIONS, INC., SPRINT SPECTRUM
L.P., and COMMSCOPE
TECHNOLOGIES LLC,

                Defendants.


                       SECOND AMENDED DOCKET CONTROL ORDER

        It is hereby ORDERED that the following schedule of deadlines is in effect until further

order of this Court:

    Existing           Amended
    Deadline           Deadline                      Date/Event

    April 5,                         *Jury Selection - 9:00 a.m. in Marshall, Texas
    2021

    March 15,                        *Pretrial Conference - 9:00 a.m. in Marshall, Texas
    2021             March 9, 2021   before Judge Rodney Gilstrap

    March 10,                        *Notify Deputy Clerk in Charge regarding the date and
    2021             February 22,    time by which juror questionnaires shall be presented to
                        2021         accompany by jury summons if the Parties desire to avail
                                     themselves the benefit of using juror questionnaires1




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.

                                                 1
Case 2:19-cv-00336-JRG Document 218 Filed 01/12/21 Page 2 of 4 PageID #: 14012




  March 10,                      *Notify Court of Agreements Reached During Meet and
  2021                           Confer

                                 The parties are ordered to meet and confer on any
                 March 4, 2021   outstanding objections or motions in limine. The parties
                                 shall advise the Court of any agreements reached no later
                                 than 1:00 p.m. three (3) business days before the pretrial
                                 conference.

  March 1,                       *File Joint Pretrial Order, Joint Proposed Jury
  2021           February 23,    Instructions, Joint Proposed Verdict Form, Responses to
                    2021         Motions in Limine, Updated Exhibit Lists, Updated
                                 Witness Lists, and Updated Deposition Designations

  March 1,                       *File Notice of Request for Daily Transcript or Real Time
  2021                           Reporting.

                 February 22,    If a daily transcript or real time reporting of court
                    2021         proceedings is requested for trial, the party or parties
                                 making said request shall file a notice with the Court and
                                 e-mail the Court Reporter, Shelly Holmes, at
                                 shelly_holmes@txed.uscourts.gov.

  February 22,                   File Motions in Limine
  2021
                 February 16,    The parties shall limit their motions in limine to issues that
                    2021         if improperly introduced at trial would be so prejudicial
                                 that the Court could not alleviate the prejudice by giving
                                 appropriate instructions to the jury.

  February       February 16,    Serve Objections to Rebuttal Pretrial Disclosures
  22, 2021          2021

  February        February 8,    Serve Objections to Pretrial Disclosures; and Serve
  16, 2021           2021        Rebuttal Pretrial Disclosures

  February 1,                    Serve Pretrial Disclosures (Witness List, Deposition
  2021            No change      Designations, and Exhibit List) by the Party with the
                                 Burden of Proof




                                              2
 Case 2:19-cv-00336-JRG Document 218 Filed 01/12/21 Page 3 of 4 PageID #: 14013




(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                                   ADDITIONAL REQUIREMENTS

          Mediation: While certain cases may benefit from mediation, such may not be appropriate
  for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
  benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
  ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
  mediation within fourteen days of the issuance of the Court’s claim construction order. As a
  part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
  mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
  the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of the
completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and must
include the CM/ECF header. These copies shall be delivered to the Court within three (3) business
days after briefing has completed. For expert-related motions, complete digital copies of the relevant expert
report(s) and accompanying exhibits shall be submitted on a single flash drive to the Court. Complete digital
copies of the expert report(s) shall be delivered to the Court no later than the dispositive motion deadline.

          Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
  include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
  the local rules’ normal page limits.
          Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which rovides that
 “[o]n the first appearance through counsel, each party shall designate a lead attorney on the
 pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be changed
 by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court an Order
 granting leave to designate different lead counsel.

          Motions for Continuance: The following excuses will not warrant a continuance nor
  justify a failure to comply with the discovery deadline:

 (a)      The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)      The fact that one or more of the attorneys is set for trial in another court on the same day,
          unless the other setting was made prior to the date of this order or was made as a special
          provision for the parties in the other case;

 (c)      The failure to complete discovery prior to trial, unless the parties can demonstrate that it
          was impossible to complete discovery despite their good faith effort to do so.

          Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on



                                                       3
Case 2:19-cv-00336-JRG Document 218 Filed 01/12/21 Page 4 of 4 PageID #: 14014




the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above
 .    under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.

    So ORDERED and SIGNED this 12th day of January, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                   4
